DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a computer readable medium which does not exclude transitory subject matter.  A perusal of the instant specification discloses the medium may be a ROM, a magnetic disk or an optical disk.  Appropriate correction is required to amend the language to include only non-transitory subject matter.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 15, 18, 21-24, 27, 30-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dabell et al. US 20180359312.

Regarding claim 24, A computer device comprising: a memory storing a program; and a processor configured to execute the program to (traffic management apparatus, Figure 1, element 101, element 104, para. 0026): determine a distribution of monitoring servers of an application server in one or more service network areas of the application server and in one or more network areas out of the one or more service network area (plurality of server devices across a plurality of Cloud providers, Figure 1) in response to determining that the distribution satisfies a preset distribution condition (the load balancer in the apparatus, Figure 1, element 103, operates to balance an execution load across the plurality of Cloud providers, element 40, for a particular customer application and a traffic profiler, element 105, monitors and computes profiles for traffic loads in relation to each Cloud provider of the plurality of Cloud providers and enables the load balancer to make informed decisions as to which server device of the plurality of server devices is capable of sustaining a greater computing load than other server devices of the plurality of server devices, para. 0020), modify, according to the distribution, a mapping the load balancer is configured to implement an algorithm for balancing the computing load over the plurality of Cloud providers based on a combination of traffic pattern profiles and pricing data, using both static pricing data and dynamic real-time pricing data for each Cloud provider  in combination with traffic data obtained via profiling traffic traversing the load balancer for computing, determining, optimizing, and economizing mapping of traffic for Cloud resources, para. 0022); perform monitoring according to the updated mapping relationship; and modify, according to a result of the monitoring, a service network area coverage scheme of the application server (monitoring and characterizing traffic associated with various webservices, determining an economically preferential mapping of each webservice to a specific Cloud vendor based on static/dynamic Cloud resource pricing and characterized resources required by the associated web-service, load-balancing web-service traffic to most economical cloud resources; and iterating the actions, to track dynamic changes in API-provided cloud resource pricing and changes in web-service traffic and to dynamically update load balance decisions, para. 0032).
Claims 15 and 33 are rejected under the same rationale.
Regarding claim 21, The method according to claim 15, wherein modifying the service network area coverage scheme includes, in response to the result of the monitoring being abnormal operation, replacing the application server with a backup application server or modifying a service network area set of the application server (the load balancer in the apparatus, Figure 1, element 103, operates to balance an execution load across the plurality of Cloud providers, element 40, for a particular customer application and a traffic profiler, element 105, monitors and computes profiles for traffic loads in relation to each Cloud provider of the plurality of Cloud providers and enables the load balancer to make informed decisions as to which server device of the plurality of server devices is capable of sustaining a greater computing load than other server devices of the plurality of server devices, para. 0020).
Regarding claim 22, The method according to claim 15, further comprising, before determining the distribution: determining whether a monitoring server allocation rationality condition is satisfied; wherein determining the distribution of monitoring servers includes determining the distribution of monitoring servers in response to determining that the monitoring server allocation rationality condition is satisfied (the load balancer in the apparatus, Figure 1, element 103, operates to balance an execution load across the plurality of Cloud providers, element 40, for a particular customer application and a traffic profiler, element 105, monitors and computes profiles for traffic loads in relation to each Cloud provider of the plurality of Cloud providers, para. 0020, in order to balance load performing iterative actions, to track dynamic changes in API-provided cloud resource pricing and changes in web-service traffic and to dynamically update load balance decisions, involving monitoring and characterizing traffic associated with various web services, determining an economically preferential mapping of each web service to a specific Cloud vendor based on static/dynamic Cloud resource pricing and characterized resources required by the associated web-service, load-balancing web-service traffic to most economical cloud resources, para. 0032).

Regarding claim 23, The method according to claim 22, wherein the monitoring server allocation rationality condition being satisfied includes at least one of: the service network area coverage scheme being initialized; the service network area coverage scheme being changed; the mapping relationship being changed; or a network area to which a monitoring server belongs being changed (in order to balance load performing iterative actions, to track dynamic changes in API-provided cloud resource pricing and changes in web-service traffic and to dynamically update load balance decisions, involving monitoring and characterizing traffic associated with various web services, determining an economically preferential mapping of each web service to a specific Cloud vendor based on static/dynamic Cloud resource pricing and characterized resources required by the associated web-service, load-balancing web-service traffic to most economical cloud resources, para. 0032).

Regarding claim 27, The computer device according to claim 24, wherein: the one or more service network areas include a plurality of service network areas of the application server; and the processor is further configured to execute the program to determine the distribution of monitoring servers by determining a distribution of monitoring servers in the plurality of service network areas and in the one or more network areas out of the plurality of service network areas (the load balancer in the apparatus, Figure 1, element 103, operates to balance an execution load across the plurality of Cloud providers, element 40, for a particular customer application and a traffic profiler, element 105, monitors and computes profiles for traffic loads in relation to each Cloud provider of the plurality of Cloud providers, para. 0020).
Claim 18 is rejected under the same rationale.

Regarding claim 30, The computer device according to claim 24, wherein the processor is further configured to execute the program to modify the service network area coverage scheme by, in response to the result of the monitoring being abnormal operation, replacing the application server with a backup application server or modifying a service network area set of the application server (the load balancer in the apparatus, Figure 1, element 103, operates to balance an execution load across the plurality of Cloud providers, element 40, for a particular customer application and a traffic profiler, element 105, monitors and computes profiles for traffic loads in relation to each Cloud provider of the plurality of Cloud providers and enables the load balancer to make informed decisions as to which server device of the plurality of server devices is capable of sustaining a greater computing load than other server devices of the plurality of server devices, para. 0020).
Regarding claim 31,The computer device according to claim 24, wherein: the processor is further configured to execute the program to, before determining the distribution, determine whether a monitoring server allocation rationality condition is satisfied; and the processor is further configured to execute the program to determine the load balancer in the apparatus, Figure 1, element 103, operates to balance an execution load across the plurality of Cloud providers, element 40, for a particular customer application and a traffic profiler, element 105, monitors and computes profiles for traffic loads in relation to each Cloud provider of the plurality of Cloud providers, para. 0020, in order to balance load performing iterative actions, to track dynamic changes in API-provided cloud resource pricing and changes in web-service traffic and to dynamically update load balance decisions, involving monitoring and characterizing traffic associated with various web services, determining an economically preferential mapping of each web service to a specific Cloud vendor based on static/dynamic Cloud resource pricing and characterized resources required by the associated web-service, load-balancing web-service traffic to most economical cloud resources, para. 0032).
Regarding claim 32, The computer device according to claim 31, wherein the monitoring server allocation rationality condition being satisfied includes at least one of: the service network area coverage scheme being initialized; the service network area coverage scheme being changed; the mapping relationship being changed; or a network area to which a monitoring server belongs being changed (in order to balance load performing iterative actions, to track dynamic changes in API-provided cloud resource pricing and changes in web-service traffic and to dynamically update load balance decisions, involving monitoring and characterizing traffic associated with various web services, determining an economically preferential mapping of each web service to a specific Cloud vendor based on static/dynamic Cloud resource pricing and characterized resources required by the associated web-service, load-balancing web-service traffic to most economical cloud resources, para. 0032).
Allowable Subject Matter
Claims 16-17, 19-20, 25-26, 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468